      Case 1:18-cv-04476-LJL-SLC Document 173 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                               Plaintiffs,
                                                            CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                              ORDER
THE CITY OF NEW YORK, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the discovery conference held today, September 11, 2020, the Court orders

as follows:

       1. As soon as possible, and certainly no later than September 16, 2020, Defendants shall
          provide to Plaintiffs the availability (including dates in October) of Chief Fred Villani,
          Chief Alvin Suriel, Chief Jerry Gumbo, Chief Evan Suchecki, and Assistant
          Commissioner Margo Ferrandino, to serve as 30(b)(6) witnesses to cover the topics
          for which they have been designated in Defendants’ September 10, 2020 letter (ECF
          No. 171).

       2. The parties shall then meet and confer to schedule the deposition of a 30(b)(6)
          (including dates in October) to testify to any remaining topics in Plaintiff’s August 19,
          2020 Notice.

       3. Defendants shall send to the Court’s Chambers email address at
          Cave_NYSDChambers@nysd.uscourts.gov the link for the job analysis information on
          the Office of Collective Bargaining’s website.

       The Court will hold a telephone conference on Thursday, September 17, 2020 at 9:00 am.

The parties are directed to call the Court’s conference line: 866-390-1828, access code: 380-9799,

at the scheduled time. By close of business Wednesday, September 16, 2020, Defendants shall

file a brief letter on the status of 30(b)(6) deposition scheduling.
      Case 1:18-cv-04476-LJL-SLC Document 173 Filed 09/11/20 Page 2 of 2




         The briefing schedule for Plaintiffs’ motion for sanctions at ECF No. 164 continues to be

stayed and will be reassessed at the next conference.


Dated:          New York, New York
                September 11, 2020                          SO ORDERED




                                                 2
